Case 2:19-cv-07818-CBM-RAO Document 66 Filed 03/17/21 Page 1of1 Page ID #:1003

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 19-7818-CBM-(RAOx) Date March 17, 2021
Title Nintendo of America Inc. v. Storman
Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

YOLANDA SKIPPER NOT REPORTED

Deputy Clerk Court Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Pevccewings: IN CHAMBERS- ORDER RE: PLAINTIFF’S MOTION FOR SUMMARY
JUDGMENT

The matter before the Court is Plaintiff Nintendo of America Inc.’s Motion for Summary Judgment, set
for hearing on March 23, 2021. (Dkt. No. 52 (the “Motion”).)

Plaintiff shall address, in writing not exceeding 10 pages, no later than March 25, 2021, whether it has a
cognizable trademark infringement claim in light of Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S.
23 (2003), and Slep-Tone Entm’t Corp. v. Wired for Sound Karaoke & DJ Servs., LLC, 845 F.3d 1246 (9th Cir.
2017). Defendant may file a written response not exceeding 10 pages no later than April 1, 2021.

The March 23, 2021 hearing is therefore VACATED. The Court will set a new hearing date on the
Motion to the extent the Court finds a hearing on the Motion is necessary after the parties file a response to this
Order.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
